DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alistair Simpson on 02/24/2022.

The application has been amended as follows:
Claim 16 is amended to change the dependency of the claim to depend upon claim 15, such that the amended claim reads as follows:
--The method of claim 15 wherein said conveying said knock-down carton blank further comprises conveying said knock-down carton blank into abutment with a side wall extending along said third horizontal direction and a front stop at said pick-up location extending transversely of said third horizontal direction in order to precisely locate said knock-down carton blank at said pick-up location.—
Claim 22 is amended to change the dependency of the claim to depend upon claim 20, such that the amended claim reads as follows:
20 wherein the apparatus further comprises a pair of horizontally reciprocating ploughs disposed beside said bed and wherein said controller is further configured to, after releasing said top side panel of6Application No.: 16/677,139Patent said knock-down carton blank, advancing said pair of horizontally reciprocating ploughs toward one another to fold minor end flaps of said carton sleeve inwardly toward one another.--

Allowable Subject Matter
Claims 1, 5-6, 8-18, 20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, 20, and 23, the prior art fails to disclose or make obvious the claimed combination including the following features:
Spatafora (US 2004/0168408 A1) teaches a method and machine for packing a group of cartons; starting from a flat tubular package and folding open the carton. The machine comprising a suction gripping head (10) for engaging the top wall (4) of the carton, a suction portion (14), and a suction seat (11). The head, suction portion, and suction seat co-operate to fold open the carton into a package (see Figs 5-8). However, Spatafora does not specifically teach an L-shaped bed with a base and a vertical back wall as claimed in claims 1, 20, and 23.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 5-6, 8-18, 22, and 24-26, they are allowed as depending from claims 1, 20, and 23, identified as allowable (see above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--